The three parties, first, plaintiff, J.E. Diesen, second, defendants, Cox  Michaelson, and third, Arnold  Arnold, were associated together as attorneys in collecting a large number of claims, in all some 1,400, for fire damages suffered by settlers and property owners in the Cloquet territory in a great forest fire. A number of *Page 414 
fire insurance companies, which had paid large sums to the property owners for fire losses therein, were interested in the claims, being subrogated by their policy provisions to any recovery or payment obtained to the extent of the amount paid thereunder in any given case. The insurance companies were represented by a firm of Chicago attorneys and by Arnold 
Arnold. It was agreed between the three parties first above named that all fees received in prosecuting suits and in settlements made should be divided, one-half to Arnold 
Arnold, one-fourth to plaintiff, and one-fourth to Cox 
Michaelson. The Chicago attorneys at first refused to allow plaintiff and Cox  Michaelson any share in the fees to be received from the insurance companies. The matters were thereafter handled on the basis that suits were brought and settlements made for the entire fire loss in each case, and out of the recovery the insurance companies, in each case where they had paid losses, received repayment of the insurance paid by them, and the balance recovered went to the property owner. The three parties first above named had an agreement with the property owner that they were to receive as fees 25 per cent of the recovery, and they did receive such fees on the amount coming to each property owner over and above what the insurance companies had coming. In other words, no fees were to be received by them from the property owners on the sums collected for the insurance companies, except by Arnold  Arnold, who received compensation under some agreement with the Chicago attorneys. Large amounts were recovered by suits and settlements. Plaintiff and Cox  Michaelson very reasonably felt that as the money coming to the insurance companies was recovered largely by their efforts and services they should receive some compensation from these companies. Plaintiff made efforts to obtain some allowance for himself and defendants from the companies, but failed. Cox  Michaelson also sought to get fees from them. Finally the Chicago attorneys paid to Cox Michaelson some $39,000 for compensation or fees for services on behalf of the insurance companies in these fire cases. Arnold  Arnold had received their compensation from the companies and are not here making any claim. *Page 415 
As this $39,000 was compensation for services rendered in the fire cases, which services were rendered as much or more by plaintiff as by Cox  Michaelson and they were associated together in the matter under an agreement whereby each of them was to receive an equal share of the fees, I am unable to find any good grounds for holding that plaintiff should not recover one-half of the money so received by defendants. Any attempt by technical construction of the various agreements, or otherwise, to arrive at a different conclusion seems to me unjustified. As a matter of fairness and justice the plaintiff should recover on this item.